DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Wang USPAT 9,373,605 and Chen US 2017/0033080 not anticipate or renders obvious the claimed invention:
A device comprising openings exposing the contact pads; semiconductor dies disposed side by side with respect to each other, between the memory wafer and the redistribution structure, separated from the memory wafer by the passivation layer, and electrically connected to the redistribution structure; and conductive vias, electrically connecting the at least one memory die with the redistribution structure, wherein the conductive vias extend from the redistribution structure to the contact pads of the at least one memory die, through the openings of the passivation layer to directly contact the contact pads of the at least one memory die.
A device having a logic dies comprise first bonding dielectric layers and first bonding pads embedded in the first bonding dielectric layers, the memory dies comprise second bonding dielectric layers and second bonding pads embedded 
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-13, 15-21 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813